DETAILED ACTION
This communication is responsive to the instant application filed on 05/07/2019.
Claims 1-20 are pending in this application and presented for examination on merits.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter (see 37 CFR 1.75(d)(1) and MPEP §608.01(o), e.g., Basis for Claim Terminology in Description [R-07.2015])  
Claim 1 recites the word “Enacted” in line 1.  However, “Enacted” is not presented in the specification.  Therefore, an appropriate amendment of the specification and/or claim 1 so as to have clear support or antecedent basis in the specification and/or the claim for the word “Enacted”.

Continuity
This instant application is a continuation (CON.) of application number 12/979467 filed on 12/28/2010, which is patented number 10,311,105 on 06/04/2019.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,311,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the method of fulfilling queries targeting a data set that matching the filter criterion after partition the received query into a filter portion that filters the data set into a satisfied, filtered data subset, and excludes all records not satisfying the filter criterion in applying a computation portion of the query to the filtered data subset of data set as further shown in the below table:  
The instant application number 16/405321
US Patent number 10,311,105
1. Enacted on a compute node of a distributed database, the compute node comprising a processor, a method of fulfilling queries targeting a data set comprising a set of records that are stored in a data store of the distributed database separate from the compute node, the method comprising: 

receive a query targeting the data set, wherein the query specifies a computation to be applied only to a portion of the data set that matches at least one filter criterion; 

partition the query into a filter portion that filters the data set into a filtered data subset according to the at least one filter criterion, and a computation portion specifying at least one computation to be performed only on the filtered data subset of the data store;
 
according to the filter portion of the query, generate a filtering request to retrieve a filtered data subset comprising a first portion of the data set satisfying the at least one filter criterion and excluding a second portion of the data set not satisfying the at least one filter criterion, according to the at least one filter criterion distinguishing the first portion from the second portion of the data set; 

send the generated filtering request to the data store to cause the data store to return all records satisfying the filter criterion and exclude all records not satisfying the filter criterion; and 
responsive to receiving the filtered data subset from the data store responsive to the filtering request, apply the computation portion of the query to the filtered data subset. 

2. The method of claim 1, wherein: 
the data store further comprises an index that specifies, for a filter criterion value of the filter criterion, a data item set identifying the data 
an event index specifying an event represented by respective data items; 
a time index specifying a time of an event represented by respective data items; and 
a user index specifying at least one user associated with an event represented by respective data items; and 
the filtering request further specifies the filter criterion that is indexed by the index stored by the data store. 
  
31an event index specifying an event represented by respective data items; a time index specifying a time of an event represented by respective data items; and a user index specifying at least one user associated with an event represented by respective data items; and the filtering request further specifies the filter criterion that is indexed by the index stored by the data store. 
3. The method of claim 1, wherein: the data store further comprises a data item buffer that stores received data items; and storing the data item further comprises: for the data items stored in the data item buffer exceeding a data item buffer size threshold: adding respective data items of the data item buffer in the data item set, and emptying the data item buffer.  
4. The method of claim 1, wherein: the data store further comprises at least one data item partition that stores data items having a filter criterion value for a filter criterion; and invoking the data store with the request further comprises: for at least one filter criterion value for respective filter criteria, invoking the data store with the data item partition storing data items having the filter criterion value for the filter criterion.  

5. The method of claim 4, wherein executing the instructions further causes the computer to, responsive to receiving a data item: identify at least one filter criterion value for at least one filter criterion that is indexed by an index used by the data store; identify a data item partition storing data items having the filter criterion 
6. The method of claim 5, wherein storing a data item further comprises: identifying a first filter criterion value of the data item for the first filter criterion; using the index, identifying the data item partitions storing data items having the first filter criterion value for the first filter criterion; identifying a second filter criterion value of the data item for the second filter criterion; among the data item partitions, identifying the data item partition storing data items having the second filter criterion value for the second filter criterion; and storing the data item in the data item partition.  


7. The method of claim 5, wherein invoking the data store with the request further comprises: invoking the data store with the request and a first filter criterion value for a first filter criterion and a second filter criterion value for a second filter criterion comprising: using the index, identifying the data item partitions storing data items having the first filter criterion value for the first filter criterion; among the data item partitions, identifying the data item partition storing data items having the second filter criterion value for the second filter criterion; and invoking the data item partition with the request to retrieve the at least one data item.  

8. The method of claim 1, wherein: the request further specifies a first filtered data subset that is to be used to generate the filtered data subset; and invoking the data store with the request further comprises: invoking the data store with the request and the first filtered data subset to retrieve the data items of the data set satisfying the at least one filter criterion and using the first filtered data subset to generate a filtered data subset.  

10. The method of claim 1, wherein executing the instructions further causes the computer to, before invoking the request to retrieve the filtered data subset: estimate a filtered data subset size of the filtered data subset; send the filtered subset data size to the requester; and responsive to receiving from the requester a filtered data subset authorization, send the filtered data subset in response to the request.  
11. The method of claim 1, wherein: the data items of the data set are distributed between a first data store and a second data store; and invoking the data store with the filtering request further comprises: between the first data store and the second data store, identify a selected data store that is likely to contain the data items specified by the query; and invoke the selected data store with the filtering request.  

12. The method of claim 1, wherein: executing the instructions further causes the device to: among attributes of the data set, identify a selected attribute that is likely to be targeted by filter criteria; and responsive to receiving the data item to be stored with the data set, indexing the data item in an index according to the selected attribute.  

34indexing the data item further comprises: indexing the data item in the first index according to the first attribute; and indexing the data item in the second index according to the second attribute.13. The method of claim 12, wherein: the index further comprises: a first index that indexes the data items according to a first attribute, and a second index that indexes the data items according to a second attribute; and 34indexing the data item further comprises: indexing the data item in the first index according to the first attribute; and indexing the data item in the second index according to the second attribute.
Notes: claims 14-20 are rejected by the same above indicated claims 1-13 for the similar analysis, and are compared to the claims 14-20 of US patent number 10,311,105.



receive a query targeting the data set, wherein the query specifies a set of selected attributes of the data set and a computation to be applied only to a portion of the data set that matches at least one filter criterion; 
partition the query into a filter portion that filters the data set into a filtered data subset according to the at least one filter criterion, and a computation portion specifying at least one computation to be performed only on the filtered data subset of the data store; 

according to the filter portion of the query, generate a filtering request to retrieve a filtered data subset comprising a first portion of the data set satisfying the at least one filter criterion and excluding a second portion of the data set not satisfying the at least one filter criterion, according to the at least one filter criterion distinguishing the first portion from the second portion of the data set; 
send the generated filtering request to the data store to cause the data store to return the selected attributes of all records satisfying the filter criterion and exclude all records not satisfying the filter criterion; and
 responsive to receiving the selected attributes of the filtered data subset from the data store responsive to the filtering request, apply the computation portion of the query to the filtered data subset. 

2. The method of claim 1, wherein: 
the data store further comprises an index that specifies, for a filter criterion value of the filter criterion, a data item set identifying the data items of the data set having the 
 an event index specifying an event represented by respective data items; 
a time index specifying a time of an event represented by respective data items; and 
a user index specifying at least one user associated with an event represented by respective data items; and 
the filtering request further specifies the filter criterion that is indexed by the index stored by the data store. 

3. The method of claim 1, wherein: the data store further comprises a data item buffer that stores received data items; and storing the data item further comprises: for the data items stored in the data item buffer exceeding a data item buffer size threshold: adding respective data items of the data item buffer in the data item set, and emptying the data item buffer. 
4. The method of claim 1, wherein: the data store further comprises at least one data item partition that stores data items having a filter criterion value for a filter criterion; and invoking the data store with the request further comprises: for at least one filter criterion value for respective filter criteria, invoking the data store with the data item partition storing data items having the filter criterion value for the filter criterion. 
5. The method of claim 4, wherein executing the instructions further causes the computer to, responsive to receiving a data item: identify at least one filter criterion value for at least one filter criterion that is indexed by an index used by the data store; identify a data item partition storing data items having the filter criterion value for the 
6. The method of claim 5, wherein storing a data item further comprises: identifying a first filter criterion value of the data item for the first filter criterion; using the index, identifying the data item partitions storing data items having the first filter criterion value for the first filter criterion; identifying a second filter criterion value of the data item for the second filter criterion; among the data item partitions, identifying the data item partition storing data items having the second filter criterion value for the second filter criterion; and storing the data item in the data item partition.
 
7. The method of claim 5, wherein invoking the data store with the request further comprises: invoking the data store with the request and a first filter criterion value for a first filter criterion and a second filter criterion value for a second filter criterion comprising: using the index, identifying the data item partitions storing data items having the first filter criterion value for the first filter criterion; among the data item partitions, identifying the data item partition storing data items having the second filter criterion value for the second filter criterion; and invoking the data item partition with the request to retrieve the at least one data item. 
8. The method of claim 1, wherein: the request further specifies a first filtered data subset that is to be used to generate the filtered data subset; and invoking the data store with the request further comprises: invoking the data store with the request and the first filtered data subset to retrieve the data items of the data set satisfying the at least one filter criterion and using the first filtered data subset to generate a filtered data subset. 

10. The method of claim 1, wherein executing the instructions further causes the computer to, before invoking the request to retrieve the filtered data subset: estimate a filtered data subset size of the filtered data subset; send the filtered subset data size to the requester; and responsive to receiving from the requester a filtered data subset authorization, send the filtered data subset in response to the request. 
11. The method of claim 1, wherein: the data items of the data set are distributed between a first data store and a second data store; and invoking the data store with the filtering request further comprises: between the first data store and the second data store, identify a selected data store that is likely to contain the data items specified by the query; and invoke the selected data store with the filtering request. 
12. The method of claim 1, wherein: executing the instructions further causes the device to: among attributes of the data set, identify a selected attribute that is likely to be targeted by filter criteria; and responsive to receiving the data item to be stored with the data set, indexing the data item in an index according to the selected attribute. 
13. The method of claim 12, wherein: the index further comprises: a first index that indexes the data items according to a first attribute, and a second index that indexes the data items according to a second attribute; and indexing the data item further comprises: indexing the data item in the first index according to the first attribute; and indexing the data item in the second index according to the second attribute.
Notes: claims 14-20 are also used to compare with the claims 14-20 of the instant application 16/405321.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without reciting additional limitation that tie it to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea. 
Independent claim 1 recites the language of “Enacted on a compute node of a distributed database, the compute node comprising a processor, a method of fulfilling queries targeting a data set comprising a set of records that are stored in a data store of the distributed database separate from the compute node, the method comprising: 
executing, on the processor, instructions that cause the compute node to: 
receive a query targeting the data set, wherein the query specifies a computation to be applied only to a portion of the data set that matches at least one filter criterion; 
partition the query into a filter portion that filters the data set into a filtered data subset according to the at least one filter criterion, and a computation computation to be performed only on the filtered data subset of the data store; 
according to the filter portion of the query, generate a filtering request to retrieve a filtered data subset comprising a first portion of the data set satisfying the at least one filter criterion and excluding a second portion of the data set not satisfying the at least one filter criterion, according to the at least one filter criterion distinguishing the first portion from the second portion of the data set; 
send the generated filtering request to the data store to cause the data store to return all records satisfying the filter criterion and exclude all records not satisfying the filter criterion; and 
responsive to receiving the filtered data subset from the data store responsive to the filtering request, apply the computation portion of the query to the filtered data subset.”
The limitations of “partition the query into a filter portion….”, and “…, generate a filtering request to retrieve a filtered data subset comprising a first portion of the data set satisfying the at least one filter criterion and excluding a second portion of the data set not satisfying the at least one filter criterion, according to the at least one filter criterion distinguishing the first portion from the second portion of the data set”, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mentally processes but for the recitation of generic computer components (e.g., “a processor” and “a memory” of “a computer node”). For example, the “partition a query” and “generate a filtering request” steps in the context of this claim encompasses the mental processing (e.g., observation, selection, evaluation, 
 (*** Notes: Similar analysis to independent claims 14 and 17, respectively, in above analysis in step 2A, prong I)

The remaining limitations in claims 1, 14, and 17 do not appear to be integrate the judicial exception into a practical application. The additional limitation of “executing, on the processor, instructions…” in claim 1 is mere “apply it” (or an equivalent), see Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014); Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965; and Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983, (see MPEP 2106.05(f)). Next, the additional limitations/elements: “a compute node”, “a data store”, “a processor”, and “a memory” in claim 1 as well in claims 14 and 17, which are used to perform the above indicated steps of the “executing”, “receiving a query”, “partition a query”, and “generate a filtering request”, “send the generated filtering request”, and “apply the computation portion of the query” steps, are recited at a high-level of computing generality (i.e., as a generic processor/memory performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using the generic computer components/tools (e.g., a generic processor and/or memory).  Next, the additional limitations “receive a query…”, “send the generated filtering request…”, and “apply the computation portion…” in claim 1 as well in claims 14, and 17 are the generic computing functions that do not integrate the abstract idea into a practical application of how to perform data processing so that it 
Independent claims 1, 14 and 17 do not include additional elements/limitations that, alone or in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a compute node”, “a data store”, “a processor”, and “a memory” in claim 1 as well in claims 14 and 17, which are used to perform the computing functions of the above indicated of “executing”, “receiving a query”, “partition a query”, and “generate a filtering request”, “send the generated filtering request”, and “apply the computation portion of the query” steps, amount no more than mere instructions to apply the exception using the generic computing components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system.  Next, the additional limitations of “executing” in claim 1 is mere “apply it” (or an equivalent), “receive”, “send”, and “apply” which represent an insignificant extra solution activity. These claim limitations generally describe the executing instructions including receiving, sending query targeting the data set via the network/user interface (GUI/API) and applying the computation portion of the query to the filtered data subset. Thus, taken alone or in combination, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, sending for transmitting query data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 

Dependent claims 2-13, 15-16, and 18-20 depend on independent claims 1, 14 and 17 and include all the limitations of independent claims 1, 14 and 17.  Therefore, claims 2-13, 15-16, and 18-20 recite the same abstract idea as indicated above or the like for filtering queries data on data stores (e.g., a distributed database) using the query specifies a computation to be applied only to a portion of the data set that matches the filter criterion (e.g., satisfies or not satisfies), and the analysis must therefore proceed to Step 2A Prong Two and/or 2B.
Regarding dependent claim 2, the claim is not integrating the judicial exception into a practical application. The limitation of “wherein: the data store further comprises an index that specifies, for a filter criterion value of the filter criterion, a data item set identifying the data items of the data set having the filter criterion value for the filter criterion, wherein the index is selected from an index set further comprising:  31an event index specifying an event represented by respective data items; a time index specifying a time of an event represented by respective data items; and a user index specifying at least one user associated with an event represented by respective data items; and the filtering request further specifies the filter criterion that is indexed by the index stored by the data store.”, which represents an insignificant extra solution as additional activity because the claim discloses the definition of “an index”, e.g., “an indexed” and “specifies” steps that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing and managing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional limitations and/or elements do not amount to significantly more than the above identified judicial exception. 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 3, the claim is not integrating the judicial exception into a practical application. The additional limitations of “wherein: the data store further comprises a data item buffer that stores received data items; and storing the data item further comprises: for the data items stored in the data item buffer exceeding a data item buffer size threshold: adding respective data items of the data item buffer in the data item set, and emptying the data item buffer.” which represents an insignificant extra solution as additional activity because the “storing”, “adding”, and “emptying” step is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing and managing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional limitations do not amount to significantly more than the above identified judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 4, the claim is not integrating the judicial exception into a practical application. The additional limitations of “wherein: the data store further comprises at least one data item partition that stores data items having a filter criterion value for a filter criterion; and invoking the data store with the request further comprises: for at least one filter criterion value for respective filter criteria, invoking the data store with the data item partition storing data items having the filter criterion value for the filter criterion.” represents an insignificant extra solution as additional activity because the “storing”, and “invoking” steps that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing and managing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional limitations and/or element(s) do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 5, the claim recites “wherein executing the instructions further causes the computer to, responsive to receiving a data item: identify at least one filter criterion value for at least one filter criterion that is indexed by an index used by the data store; identify a data item partition storing data items having the filter criterion value for the filter criterion; and store the data item in the data item partition.” which do not amount to significantly more than the judicial exception as abstract idea because the steps of “identify” steps, as draft, are mental processes that fall in “Mental Processes” grouping of abstract ideas.  Furthermore, “store” step that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 6, the claim recites “wherein storing a data item further comprises: identifying a first filter criterion value of the data item for the first filter criterion; using the index, identifying the data item partitions storing data items having the first filter criterion value for the first filter criterion; identifying a second filter criterion value of the data item for the second filter criterion; among the data item partitions, identifying the data item partition storing data items having the second filter criterion value for the second filter criterion; and storing the data item in the data item partition.”, which do not amount to significantly more than the judicial exception as abstract idea because the steps of “identify” and “using” steps, as draft, are mental processes that fall in “Mental Processes” grouping of abstract ideas.  Furthermore, “storing” step that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 7, the claim recites “wherein invoking the data store with the request further comprises: invoking the data store with the request and a first filter criterion value for a first filter criterion and a second filter criterion value for a second filter criterion comprising: using the index, identifying the data item partitions storing data items having the first filter criterion value for the first filter criterion; among the data item partitions, identifying the data item partition storing data items having the second filter criterion value for the second filter criterion; and invoking the data item partition with the request to retrieve the at least one data item.”, which do not amount to significantly more than the judicial exception as abstract idea because the steps of “identify” and “using” steps, as draft, are mental processes that fall in “Mental Processes” grouping of abstract ideas.  Furthermore, “invoking” step that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing and managing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 8, the claim is not integrated the judicial exception into a practical application. The additional limitations of “wherein: the request further specifies a first filtered data subset that is to be used to generate the filtered data subset; and invoking the data store with the request further comprises: invoking the data store with the request and the first filtered data subset to retrieve the data items of the data set satisfying the at least one filter criterion and using the first filtered data subset to generate a filtered data subset.” does not amount to significantly more than the judicial exception because “specifies”, “generating”, “invoking”, and “to retrieve” steps that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing, retrieving, and managing data/information, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception.  


Regarding dependent claim 9, the claim is not integrated the judicial exception into a practical application. The additional limitations of “wherein the first filtered data subset is generated by the data store in response to a preceding request specifying at least one first filter criterion.” does not amount to significantly more than the judicial exception because “generating” step that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing/retrieving, and managing data/information, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 10, the claim is not integrated the judicial exception into a practical application. The additional limitation of “estimate a filtered data subset size of the filtered data subset”, which does not amount to significantly more than the judicial exception of abstract idea because the step of “estimate”, as draft, is mentally process that fall in “Mental Processes” grouping of abstract ideas.  Furthermore, the claim recites additional limitations of “send the filtered subset data size to the requester; and …, send the filtered data subset in response to the request.” which are insignificant extra solution activities because the “send” steps, which are performing by “the computer” having a processor/memory, are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception.  
Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 11, the claim is not integrated the judicial exception into a practical application. The additional limitations of “wherein: the data items of the distributed between a first data store and a second data store; and invoking the data store with the filtering request further comprises: between the first data store and the second data store, identify a selected data store that is likely to contain the data items specified by the query; and invoke the selected data store with the filtering request.” do not amount to significantly more than the judicial exception as abstract idea because the steps of “identify” step, as draft, is a mental process through that fall in “Mental Processes” grouping of abstract ideas.  Furthermore, the “distributed” and “invoking” steps that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362, and also e.g., storing and managing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 12, the claim is not integrated the judicial exception into a practical application. The additional limitations of “wherein: executing the identify a selected attribute that is likely to be targeted by filter criteria; and responsive to receiving the data item to be stored with the data set, indexing the data item in an index according to the selected attribute.” do not amount to significantly more than the judicial exception as abstract idea because the steps of “identify” step, as draft, is a mental process that fall in “Mental Processes” grouping of abstract ideas.  Furthermore, the “indexing” step performing by “the device” (i.e., a processor/memory) that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing and managing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 13, the claim is not integrated the judicial exception into a practical application. The additional limitations of “wherein: the index further comprises: a first index that indexes the data items according to a first attribute, and a second index that indexes the data items according to a second attribute; and  34indexing  indexing the data item in the first index according to the first attribute; and indexing the data item in the second index according to the second attribute.” do not amount to significantly more than the judicial exception as abstract idea because the “indexes” and/or “indexing” steps that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing and managing data, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claims 15-16 and 18-20, the claims are essentially the same or at least similar recitation as dependent claims 2-13 except that they set forth the claimed invention as “A device as a compute node” and “A memory device” than “A method” respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of dependent claims 2-13.
For at least the above reasons, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Allowable Subject Matter
Claims 1-20 are allowable by the same reasons as the parent application 12/979467 (patent No. 10311105) as indicated in the NOA mailed on 01/15/2019 (pages 3-4) if and only if claims 1-20 are amended to overcome the objection(s), the Double Patenting rejection, and the rejection(s) under 35 U.S.C. §101 as abstract idea as set forth details above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        


/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169